           Case 1:20-cv-05662-LGS Document 29 Filed 10/29/20 Page 1 of 1




                                  LAW OFFICE OF
                             JEFFREY FLEISCHMANN, P.C.
                                      150 Broadway, Suite 900
                                       New York, N.Y. 10038

 JEFFREY FLEISCHMANN                                                  Telephone: (646) 657-9623
                                                                      Facsimile: (646) 351-0694

                                                October 27, 2020
 Via ECF:
 Hon. Lorna G. Schofield
 United States District
 Judge 40 Foley Square
 New York, NY 10007

                         Re: EMA Financial, LLC v. Pharmagreen Biotech Inc., 20-cv-05662-LGS

 Dear Judge Schofield:

 We represent plaintiff EMA Financial LLC (“EMA”) with respect to the above-referenced
 matter. We write to request a two-week extension of time for the parties to submit their
 proposed case management plan and joint status letter, presently due on October 29, 2020,
 and an adjournment of the Initial Case Management Conference, scheduled for November 5,
 2020, as the parties are currently engaged in settlement discussions.

 Defendant has consented to the proposed two-week extension of the deadlines and
 adjournment of the conference. This is the parties’ first request for such an extension of time.

                                       Respectfully Submitted,

                                       By: /s/ Jeffrey Fleischmann

 cc: Mark E. Basily, Esq. (by ECF)


This application, filed on October 28, 2020, is untimely but nevertheless GRANTED. The initial pretrial
conference scheduled for November 5, 2020, is adjourned to November 19, 2020, at 10:50 a.m. The
parties' proposed case management plan and joint status letter are due at least seven days before, or by
November 12, 2020.

Dated: October 29, 2020
       New York, New York




                                                  1
